Citation Nr: 1734562	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability. 


REPRESENTATION

Veteran represented by:	Tommy D. Klepper, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1993 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2011 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran originally submitted a claim for service connection for PTSD.  That claim is deemed to encompass his psychiatric disability, regardless of the precise diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned.

In September 2015, the Board remanded the claims on appeal for further development.

In addition to the issues that the Board remanded in September 2015, the Board also referred the issues of entitlement to service connection for traumatic brain injury and memory loss back to the RO for adjudication.  In December 2015, the RO denied the claim.  In February 2016, the Veteran filed a notice of disagreement with the RO's decision, and in March 2017, the RO issued a statement of the case.  In May 2017, the Veteran filed a substantive appeal via a VA Form 9.  The Veteran through his VA Form 9 requested a Board Video conference hearing.  As the hearing has yet to be conducted, the Board is deferring consideration of the issue. 

In an April 2016 rating decision, the RO granted the Veteran's claim for service connection for pes cavus.  As such is considered a full grant of the benefits sought and as the Veteran has not expressed disagreement with the rating or effective date, the issue is no longer on appeal.  Furthermore, in a July 2016 statement submitted through his representative, the Veteran expressed his satisfaction with the April 2016 rating decision.


FINDINGS OF FACT

1.  The Veteran's reported non-combat stressor, namely an in-service personal assault, has been verified.

2.  The competent opinion evidence on the question of whether the Veteran's current acquired psychiatric disorder, namely PTSD, depression and anxiety, is etiologically related to service.

3.  The Veteran's current right hip disability is related to his military service.

4.  A current left hip disability has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder; namely PTSD, depression and anxiety; are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a right hip disability have been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2016).

3.  A left hip disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims 

Service connection will be established for disability resulting from personal injury suffered or disease contracted, or aggravated.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). 

In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD, Depression, Anxiety

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV or DSM V).

The Veteran has reported a stressor consisting of abuse at the hands of his fellow servicemen while he was on active duty.  He has said that he was beaten, thrown down on the ground, restrained, choked and slapped.  He did not report the abusive hazing as it was acceptable behavior and that if he reported it; he would have suffered severe consequences.  

Post-service treatment records reflect the Veteran's reports of irritability, sleep and appetite changes, hyper-vigilance, obsessive or intrusive thoughts, decreased interest in activities, tachycardia and breathing changes.  

In November 2014, the Veteran submitted a private examination report.  The examiner stated that the Veteran was exposed to hazing and stressful work while in service.  The examiner stated that the Veteran had become hypervigilant with anxiety and depression.  The examiner opined that it was as likely as not that the stressful experiences in service caused the Veteran's PTSD.

In March 2016 the Veteran underwent a VA Mental Health examination.  The mental health examiner confirmed the Veteran's PTSD diagnosis and also noted that it included depressive symptoms.  The examiner opined that the Veteran's condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner found that the Veteran's mental health conditions were the result of the personal assaults (physically abusive hazing) that occurred while serving in the Navy.  The examiner stated that after reviewing the record, the Veteran began demonstrating PTSD symptoms of anger, anxiety, irritability, and depressive episodes following the repeated hazing incidents that occurred in 1994.

During the August 2014 hearing, the Veteran provided details regarding the hazing and abuse that occurred on at least two occasions in service. 

Because the Veteran's stressor involves personal assault, the supporting evidence of the stressor can consist of evidence of behavior changes.  38 C.F.R. § 3.304(f)(5) (2016).  Here, while the STRs and MPRs are silent, the March 2016 VA examiner noted that the Veteran began demonstrating PTSD symptoms of anger, anxiety, irritability, and depressive episodes in 1994, while still in service; and the private examiner reported behavior changes in the form of irritability, sleep and appetite changes, and other symptoms.  Therefore, in light of these noted in-service findings, his claimed stressor of being assaulted is found to be verified.

The Veteran was diagnosed with PTSD and anxiety by his private physicians as early as October 2014.  Furthermore, the November 2014 private examiner and the March 2016 VA examiner also noted diagnoses of PTSD.  The March 2016 VA examiner found that the Veteran suffered from PTSD with depressive symptoms.  The current disability requirement is satisfied in service connection claims when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the presence of current disability, to include PTSD with depression and anxiety, is conceded. 

Turning to the question of whether there is nexus between the Veteran's current acquired psychiatric disorder and service, the record contains two opinions that indicate that the current psychiatric disabilities are the result of his in-service physical assaults.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection an acquired psychiatric disorder, namely PTSD, depression, and anxiety, are met.

Right Hip Disability

The Veteran's STRs are silent for any complaints, treatment or diagnosis of a right hip disability.  Reports of Medical Examination conducted in February 1993, January 1994, November 1995, and October 1997 all reflect a normal musculoskeletal system with no mention of any hip pain, problems or limitations.  Post-service treatment records reflect the Veteran's complaints of hip pain.  

In November 2014, the Veteran underwent a private examination.  The examiner noted that the Veteran's position in the required him to get into many different small areas, contortions, lifting, bending and getting in uncomfortable positions working for prolonged periods.  The examiner also noted that the Veteran was a diver, which required carrying heavy oxygen tanks on his back as well as carrying a lot of other heavy equipment and bending and lifting.  The examiner stated that by the time the Veteran left service, he noticed pain in his hips.  

The examiner opined that the Veteran's injuries, impairments and disabilities (to include his hips) were as likely as not due to and a consequence of the Veteran's military service.

The Veteran underwent a VA examination in March 2016.  The examiner diagnosed right hip strain, but found that there was no diagnosis for the claimed left hip condition as there was no pathology to render a diagnosis.  As far as the right hip condition, the examiner opined that the condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that after a discussion with the Veteran that the Veteran had hip pain since 1996 while on active duty especially after strenuous military related activity.  Furthermore, the examiner stated that the Veteran's right hip condition was at least as likely as not caused by the right hip injury the Veteran sustained during service and that the Veteran's current condition is a manifestation of the unresolved injury.  

At the Board hearing, the Veteran reported that during his time in the Navy he had strenuous duties which put extreme strain on his hips.  He was the "new guy" and the smallest, he had to go into small hard to get to places to clean as well as lift and carry heavy items in receipt of supplies.  He further testified to be a scuba diver and the extreme strain such placed on his body.  He testified to carry two 80 lbs. steel tanks in and out of the water.  He further described jumping into the water with the tanks and hitting the ground much harder than expected.  In addition, as previously noted the Veteran testified to an incident where a superior officer slammed him into the deck.  

The Veteran is competent to report that his activity during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Further, his reports are consistent with his years of military service in the Navy as a submarine weapons operator and a scuba diver and are credible.  Accordingly, the Veteran's strenuous activity during service is acknowledged.

As the Veteran has been diagnosed with a right hip disability, specifically right hip strain, and an in-service injury (to wit, strenuous activity), the remaining inquiry is whether such right hip disability is related to his in-service strenuous activity or another incident of service.

The November 2014 private opinion and the March 2016 opinion provided by the VA examiner are highly probative regarding a connection between the Veteran's right hip disability and his service, to include his in-service abusive hazing.  The opinions are supported by the Veteran's lay statements regarding his excessive in-service strenuous activities while serving as a submarine weapons operator and scuba diver and his in-service abuse.  See Nieves-Rodriguez, supra. 

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's right hip disability is attributable to his service.  Consequently, service connection for right hip disability is warranted.

Left Hip Disability

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses related to his left hip.  Furthermore, the Veteran's October 1997 discharge examination found his musculoskeletal system to be normal.

Post-service treatment records are negative for complaints, treatment, or diagnoses related to the Veteran's left hip.  In fact, the only mention of any condition related to the Veteran's left hip has been his lay statements.  He has left hip symptoms, but has not reported an underlying left hip disability.  

In the instant case, the probative evidence of record fails to demonstrate an underlying left hip disability at any time since service.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence fails to show a current disability; the claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998)

The preponderance of the evidence is against the claim of entitlement to service connection for a left hip disability.  As such, reasonable doubt does not arise; and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, namely PTSD, depression and anxiety, is granted.

Service connection for a right hip disability is granted. 

Service connection for a left hip disability is denied. 




____________________________________________
Mark Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


